*1260Appeals from an order of the Supreme Court, Niagara County (Amy J. Fricano, J.), entered February 16, 2006 in a medical malpractice action. The order denied defendants’ motions to dismiss the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff died intestate three months following the commencement of this medical malpractice action and, approximately two years after her death, defendants moved to dismiss the complaint based on the failure to substitute her estate as the proper party plaintiff within a reasonable time (see CPLR 1015 [a]; 1021). We conclude that Supreme Court properly denied defendants’ motions “in view of the absence of any showing that the delay prejudiced the defendant [s]. . . and the strong public policy that matters should be disposed of on the merits” (Egrini v Brookhaven Mem. Hosp., 133 AD2d 610 [1987]; see Macomber v Cipollina, 226 AD2d 435, 437 [1996]; see also Lewis v Kessler, 12 AD3d 421 [2004]). Present—Martoche, J.P., Lunn, Peradotto, Green and Pine, JJ.